Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 3A, 3B, 4A and 4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 3, 4, and 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Gundling, U.S. Patent 10,363,670 (hereinafter “Gundling”).
In Reference to Claim 1: 
Gundling discloses  a pneumatic system comprising:  seamless knit fabric (See,  Col.1 lines 19-20 which disclose Figure 1 as having a seemless braded tube for an exemplary air beam; See also, Col. Lines 48-53 which disclose that the embodiments features a seemless braided tube) having a grid configuration defining a plurality of grid areas, a first of the plurality of grid areas having a tensile strength that is different from a second of the plurality of grid areas (Examiner notes that the fact that the braid has variable length would create a different tensile strength exerted by that grid area and thus allow for a specific controlled motion as seen in Figure 12; See, Figure 3 and 12: which illustrates areas wherein the actuator has “Variable length braided sections or free braid sections” that allow for distinct motions; as seen in Figure 12 allowing for the 90 degree bend despite being braided); and a pneumatic bladder (See, Col. 2 line 5-9: which discloses the use of a gas bladder formed from urethane and surrounded by a braided tube or sleeve) member disposed along at least a portion of a boundary between adjacent ones of the plurality of grid areas, the pneumatic bladder member being inflatable to exert a force on the seamless knit fabric, wherein upon inflation of the pneumatic bladder member the force is exerted on the seamless knit fabric such that the first of the plurality of grid area assumes a shape different than the second of the plurality of grid areas resulting in a three- dimensional structure transformation. See, Figure 12. 
In Reference to Claim 3: 

In Reference to Claim 4: 
Gundling further discloses wherein the first of the plurality of gird areas has limited stretch capability in both the x and y axes. See, Figure 12 which illustrates regions that have limited stretch capability, those regions that are coaxial with the respective axes of the actuator such as 2125, 1175, and 1125. 
In Reference to Claim 7: 
Gundling further disclose wherein the seamless knit fabric is made of polyester. See, Col. 6 lines 33-37 which discloses the use of polyester webbing having a stiffness of 4,870 square foot pounds. 

Allowable Subject Matter
Claim 2, 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art provided by the IDS, specifically the NPL entitled PneumaKnit discloses sufficient information on knit actuators to meet Applicants’ Claims 1,3, and 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745